Citation Nr: 1207117	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  11-05 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of benefits under the Post-9/11 GI Bill (38 U.S.C., Chapter 33) at the 100 percent level.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from January 2002 to July 2003.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 decision of the RO in Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran has been awarded benefits under the Post-9/11 GI Bill at the 60 percent level.  This means that he is entitled to 60 percent of the benefits payable under that program.  The Veteran asserts that he should be awarded benefits at the 100 percent level.  

The RO has determined that the Veteran is entitled to benefits pursuant to 38 U.S.C.A. § 3311(b)(5) as an individual who, commencing on or after September 11, 2001, served an aggregate of at least 18 months, but less than 24 months, on active duty in the Armed Forces (excluding service on active duty in entry level and skill training); and after completion of such service was discharged or released from active duty for a medical condition which preexisted service and which the Secretary determines is not service connected.

The Veteran asserts that he is entitled to benefits at the 100 percent level pursuant to 38 U.S.C.A. § 3311(b)(2) as an individual who, commencing on or after September 11, 2001, served at least 30 continuous days on active duty in the Armed Forces; and after completion of such service was discharged or released from active duty in the Armed Forces for a service-connected disability.  

It would appear that the RO based its determination on the separation code listed on the  DD Form 214.  The separation code JFN1 means physical disability determined by a medical board that existed prior to entry, was revealed by the Marine during enlistment processing and was waived by AFEES or higher headquarters of the USMC.  The Veteran contends that he has been granted service connection for the same disability for which he was separated from service.  

The education folder indicates that a military evaluation board was conducted prior to separation.  Unfortunately, it does not appear that the RO has obtained or reviewed the complete service treatment records or service personnel records.  In any event, they have not been forwarded to the Board for review.  The Board finds that these records, in addition to the VA claims file, are necessary to determine whether the Veteran was discharged or released from active duty in the Armed Forces for a service-connected disability.  The Board notes that the pertinent statute leaves the determination as to whether a discharge is for a service-connected condition to the Secretary (of VA), and does not suggest that either the RO or the Board is limited to the separation code on the DD Form 214.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's service treatment records and service personnel records for his period of service from January 2002 to July 2003, and associate those records with the VA claims file.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of entitlement to payment of benefits under the Post-9/11 GI Bill (38 U.S.C., Chapter 33) at the 100 percent level should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case, and should afford the Veteran the appropriate time period for response.  Then, in addition to the education folder, the entire claims file including the service records should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



